UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                         No. 16-2692
                                        _____________

                                    THEODORE HAYES;
                                     AQEELA FOGLE,
                                              Appellants

                                               v.

                                     PHILIP E. HARVEY


                        On Appeal from the United States District Court
                             for the Eastern District of Pennsylvania
                                District Court No. 2-15-cv-02617
                  District Judge: The Honorable Nitza I. Quinones Alejandro


                                  ORDER SUR PETITION
                                FOR REHEARING EN BANC


          Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN
          HARDIMAN, GREENAWAY, JR., VANASKIE, SHWARTZ, KRAUSE,
                     RESTREPO, BIBAS, and FISHER ∗, Circuit Judges

       A majority of the active judges having voted for rehearing en banc in the above
captioned case, it is ordered that the petition for rehearing is GRANTED. The Clerk of
this Court shall list the case for rehearing en banc at the convenience of the Court. The
opinion and judgment entered October 18, 2017 are hereby vacated.

                                             BY THE COURT,

                                             s/ D. Brooks Smith
                                             Chief Judge

Dated: December 29, 2017

∗
    Will participate as a member of the en banc court pursuant to 3d Cir. I.O.P. 9.6.4.
tmm/cc: All Counsel of Record